—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 10, 1999, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a provisional supervising hospital care investigator for four years while the permanent supervisor was on an extended leave of absence. When the former supervisor returned, claimant refused to be “bumped” back to her previous permanent position as a senior hospital care investigator and resigned instead. Although claimant maintains that she was forced to resign due to age discrimination, the record established that she was dissatisfied with her reduced salary and loss of supervisory position. Notably, dissatisfaction with wages and promotional opportunities have been held not to constitute good cause for leaving employment (see, Matter of Pinedo [Advertising Information Sys.— Commissioner of Labor], 270 AD2d 556; Matter of Bermudez [Hudacs], 183 AD2d 1088, 1089). Inasmuch as the record establishes that continuing work was available to claimant, we find no reason to disturb the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left her employment without good cause.
Finally, to the extent claimant maintains that the transcript *791of the hearing is incomplete, we note that she failed to request a hearing to settle the record (see, 12 NYCRR 460.7). In any event, we find no merit to claimant’s contention that any gaps in the hearing transcript preclude meaningful review of the Board’s decision (see, Matter of Van Bergen [Commissioner of Labor], 258 AD2d 705).
Cardona, P. J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.